Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
At the conclusion of a tier HI disciplinary hearing, petitioner was found guilty of unauthorized organization activity and violating facility correspondence regulations. That determination was affirmed on administrative appeal and petitioner thereafter commenced this CPLR article 78 proceeding.
The determination of guilt is supported by substantial evidence in the form of the misbehavior report, related documentary evidence and testimony adduced at the hearing, including the confidential testimony considered by the Hearing Officer in camera (see Matter of Turner v Goord, 32 AD3d 1119, 1120 [2006], lv denied 8 NY3d 804 [2007]). Petitioner’s remaining arguments, to the extent they are preserved, including his claims that the Hearing Officer was biased and that he was improperly denied the right to present a defense and call certain witnesses, have been examined and found to be unavailing.
Cardona, PJ., Mercure, Crew III, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.